Title: To Thomas Jefferson from John Moody, 16 October 1824
From: Moody, John
To: Jefferson, Thomas

Dear SirNew. Canton Buckingham County
October 16th 1824I had intended going Down to Little york on purpose to have the pleasure of Seeing the General But was Disappointd in the arangements for the purpose and have Declined that  under the pleasing, Hope of having it in my Power of Paying a Visit at Monticello as Report tells me he is Expected with you Shortly, Therefore I have to Request the kind favour of you to Drop me a Line informing me, when you Expect him at your House and oblidge your old friend and most obt StJohn Moody